DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has noted several contingent limitations, such as limitations involving the conditions "base on.” Such limitations are not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. See MPEP 2111.04.	  	
The Examiner also would like to note that the method steps of claims 13 and 15 do not have to be given weight because there is no functional relationship between the medium and a computer. The  non-transitory computer-readable storage medium serves as a support for the data (i.e. the bitstream) which is not used by a computer for any other purpose. See MPEP 2111.05(III).
Response to Arguments
.
Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim1.  In particular, Applicant asserts that the cited references fail to disclose “ based on the flag representing that the PH NAL unit is present, obtaining a PH for a current picture from the PH NAL unit; and  based on the flag representing that the PH NAL unit is not present, obtaining the PH for the current picture from a slice header for the current picture”.
In response, the Examiner respectfully disagrees. Sjöberg discloses the flag sps_picture_header_enabled_flag, that specifies whether picture headers are present or not. (page 1 , first bullet). When sps_picture_header_enabled_flag is equal to 0, the current picture header syntax elements present in the slice header (page 1 , second bullet) and there shall be no picture header NAL units present (page 2,  section 2), When the flag is equal to 1, there shall be one picture header NAL unit in each picture unit, preceding all VCL NAL units in decoding order (page 2,  section 2), and consequently the current picture header syntax elements are present in the picture header NAL unit. Therefore, the Examiner respectfully asserts that Sjoberg discloses the features argued by the Applicant.
For the above reasons, it is believed that the rejections should be sustained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjöberg et al. (AHG9: Picture header enabled flag, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-Q0426-v1,  12-31-2019), hereinafter referred to as Sjöberg.
Regarding claim 1, Sjöberg discloses an image decoding method performed by a decoding apparatus. the method comprising: obtaining a flag for whether a Picture Header (PH) Network Abstraction Laver (NAL) unit is present; based on the flag representing that the PH NAL unit is present, obtaining a PH for a current picture from the PH NAL unit; based on the flag representing that the PH NAL unit is not present, obtaining the PH for the current picture from a slice header for the current picture; and decoding the current picture based on the PH. (See pages 1 and 2 -When the sps_picture_header_enabled_flag is equal to 1, there shall be one picture header NAL unit in each picture unit  and syntax elements (PH) are present in the picture header NAL unit. When the flag is equal to 0, there shall be no picture header NAL units present in the CLVS and the current picture header syntax elements is presented in the slice header).
Regarding claim 3, Sjöberg discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim
Furthermore, Sjöberg discloses the method of claim 2, wherein  based on the flag representing that the PH NAL unit is not present, the current picture includes one slice (See page 2 - allowing disabling the picture header, 20 bits per picture can be saved when a single slice per picture is used. See also See page 1 - picture header syntax elements present in the slice header when sps_picture_header_enabled_flag is equal to 0.).  
Regarding claim 4, Sjöberg discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim
Furthermore, Sjöberg discloses the method of claim 2, wherein  based on the flag representing that the PH NAL unit is present, the PH NAL unit for the current picture and at least one Video Coding Layer (VCL) NAL unit including a slice header are obtained through a bitstream (See page 2 - When the flag is equal to 1, there shall be one picture header NAL unit in each picture unit, preceding all VCL NAL units in decoding order. Examiner notes that video coding layer (VCL) NAL unit is a  collective term for coded slice NAL units).
Regarding claim 5, Sjöberg discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim
Furthermore, Sjöberg discloses the method of claim 2, wherein  based on the flag representing that the PH NAL unit is not present, PH NAL units are not present for all pictures in a Coded Video Layer Sequence (CLVS) including the current picture (See page 2 - sps_picture_header_enabled_flag equal to 1 specifies that one picture header NAL unit shall be present in all PUs in the CLVS. sps_picture_header_enabled_flag equal to 0 specifies that there shall be no picture header in the CLVS).  .
Regarding claim 6, Sjöberg discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim
Furthermore, Sjöberg discloses the method of claim 5. wherein  based on the flag representing that the PH NAL unit is not49Attorney Docket No.: 21613-0693001 Client Ref.: BPP2020-0956US; 21ASL273PCO1USO1 present, picture headers for all the pictures in the CLVS are included in slice headers of all the pictures (See page 2 - sps_picture_header_enabled_flag equal to 1 specifies that one picture header NAL unit shall be present in all PUs in the CLVS. sps_picture_header_enabled_flag equal to 0 specifies that there shall be no picture header in the CLVS. See also See page 1 - picture header syntax elements present in the slice header when sps_picture_header_enabled_flag is equal to 0).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-13  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sjöberg et al., in view of common knowledge in the art.  
Regarding claims 7 and 9-12, Sjöberg discloses all the limitations of claim 1 and 3-6, and is analyzed as previously discussed with respect to that claim.
Examiner asserts that one of ordinary skill in the art would readily know that the encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. Therefore, the an image encoded by the image encoding method of claims 7 and 9-12 is decoded by the image decoding method of claims 1 and 3-6, where the image decoding is just the reverse process of the image encoding.
Sjöberg does not explicitly disclose an encoding method.
However, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention that an image has to be encoded using the method of claims 7 and 9-12 in order to be decoded using the method of claims 1 and 3-6.
Regarding claims 13 and 15, claim 13 and 15 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-3 and 7-9.
Sjöberg discloses the claimed invention except for a non-transitory computer-readable storage medium storing a bitstream generated by a method. However, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to store a bitstream generated by the method of claims 1 and 3-6 and 7-9 in a non-transitory computer-readable storage medium since it was known in the art that an encoding and/or decoding method can be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable storage medium and executed by a hardware-based processing unit.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486